Citation Nr: 0120231	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date, prior to September 10, 
1999, for the grant of service connection for a 
schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  All rating decisions dated prior to September 10, 1999 
are final, and there are no pending formal or informal claims 
for service connection of a psychiatric disorder dated prior 
to September 10, 1999.  

3.  No grave procedural error was committed which would 
vitiate the finality of any of the previous rating decisions.  

4.  The January 2000 grant of service connection for a 
schizoaffective disorder was based on new and material 
evidence dated from November 1999.  


CONCLUSION OF LAW

The criteria for an effective date, prior to September 10, 
1999, for the grant of service connection for a 
schizoaffective disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.400(q)(1)(ii), (r) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1979 the veteran submitted a claim for, in 
pertinent part, service connection of alcoholism.  He 
specified that he was treated for alcoholism at "Madison 
General" in 1977.  He reported no other disorders or 
treatment in this application.  

In December 1979 the RO sent a request to Madison General 
Hospital for records pertaining to treatment of the veteran 
for alcoholism.  Madison General Hospital replied that 
specific authorization was needed before such records could 
be sent.  

In January 1980 the RO found no evidence in the service 
records of treatment for alcoholism or any psychiatric 
condition.  It went on to specifically deny service 
connection for primary alcoholism as being the result of the 
veteran's own willful misconduct and was not a disability 
under the law.  This decision was not appealed.  

In June 1981 the veteran submitted a claim for service 
connection of paranoid schizophrenia.  He specified that he 
had been treated at Madison General Hospital by Dr. K. for 
this condition in March 1977.  

In August 1981 the RO sent a notice to the veteran advising 
him that service connection for alcoholism had previously 
been denied, noting that the record showed no evidence of 
treatment in service for alcoholism or a psychiatric 
impairment.  It noted that the decision became final in the 
absence of a timely appeal, and that he would have to submit 
new and material evidence in order to reopen his claim.  He 
was advised that no further action would be taken until such 
evidence was received.  No response to this notice was 
submitted.  

In March 1992 the veteran submitted a claim of service 
connection for a nervous condition.  He reported being 
hospitalized at the Brecksville VA Medical Center (VAMC) in 
1991.  He reported previous treatment at Madison General 
Hospital in June 1977 and St. Luke's Hospital in 1989.  

However, subsequent to this application, the veteran 
submitted VA Forms 21-4142 indicating somewhat different 
treatment, at least in terms of VA medical treatment.  He 
reported treatment at the Madison VA Hospital in 1977, 
Madison General Hospital in 1977, Baraboo Hospital in 1977, 
and St. Luke's Hospital.  

The RO obtained records from St. Luke's Hospital and from the 
Madison VAMC.  A request was sent to Baraboo Hospital; 
however, no response from this facility was received.  

Records from the Madison VA Hospital show treatment for 
probable depression from alcohol withdrawal in December 1977.  
In August 1978 he was seen for "fear of being poisoned."  
The diagnosis was paranoia, and it was thought that it was 
unclear as to whether this was a manifestation of anxiety or 
a psychosis.  A follow-up note on August 14, 1978 noted that 
the veteran had probable paranoid schizophrenia by history.  

Records from St. Luke's Hospital indicate that he was 
admitted in March 1990.  He reported a history of drinking 
and substance abuse, and that he drank throughout his 
military service.  He reported prior treatment for alcohol at 
Madison General Hospital.  He also reported treatment three 
weeks prior for depression at which time he reported having 
been diagnosed with mild schizophrenia.  He also reported a 
history of gambling.  The diagnoses were alcohol dependence, 
pathological gambling, and a psychotic episode in January 
1990.  

These same diagnoses were recorded in April 1990.  The 
primary difference was that the veteran reported having a 
psychotic episode thirteen years prior.  

In August 1990 the veteran was admitted to St. Luke's for 
depression and suicidal ideation.  He reported being 
hospitalized in 1977 at Madison General Hospital for symptoms 
of paranoia.  He stated that Stelazine was administered and 
helped him.  

The veteran underwent intensive psychotherapy, and the 
diagnoses were recurrent, major depression, alcohol abuse, 
and a passive-aggressive personality disorder.  

The RO also sent a request to Madison General Hospital.  This 
facility (now known as Meriter Hospital) responded that 
specific authorization would be required before records could 
be sent.  

In June 1992 the RO advised the veteran that it had 
previously tried to obtain records from Madison General 
Hospital in 1979 without success.  It also indicated that it 
had been unable to obtain the records from Baraboo Hospital.  
It was further noted that the only alleged treatment at this 
facility at that time was for alcoholism.  The veteran was 
advised to submit these records.  

In December 1992 the RO sent a notice with the authorization 
supplied by Meriter Hospital (Madison General Hospital) to 
the veteran at his latest address of record.  The notice 
advised the veteran to complete the items checked in red and 
return it to the RO.  No response to this notice was 
received.  

In March 1993 the RO denied the claim of service connection 
for a chronic psychiatric disorder.  It was indicated that 
this was a reopened claim; however, it also specified that 
the prior decision only disposed of the issue of service 
connection for alcohol addiction.  

The RO advised the veteran that evidence from Madison General 
Hospital could not be released without specific 
authorization, and that they had been unable to obtain such 
authorization from him.  As a result of this and 
consideration of the available evidence, the RO denied 
service connection for a chronic psychiatric disorder.  



In December 1993 the veteran requested that his claim for a 
psychiatric disorder be "reopened."  He reported that he 
now had the consent for release of medical information from 
Madison General Hospital, and contended that the associated 
records would establish the presence of his psychiatric 
disorder shortly after his discharge from service.  

In April 1994 the RO obtained the records from Meriter 
Hospital (Madison General Hospital) dated from 1977.  

These records show that the veteran was admitted to Madison 
General Hospital in March 1977 initially for alcoholism with 
possible drugs ingestion.  He reported that he had begun to 
drink at age 14, and had been continuing to do so rather 
consistently ever since.  He also reported a history of 
excessive use of drugs.  He reported drinking steadily while 
he was in the military and occasionally indulged in drug 
abuse, including "shooting" heroin.  

The veteran claimed to have been hallucinating over the past 
eight days, and also indicated that people knew things about 
him and would say things that were not particularly good.  He 
was unable to be more specific.  The initial impression was 
probable chronic alcoholism, chronic use of various drugs (by 
history), and possible mental illness, with symptoms of 
hallucinations.  

On follow-up mental status examination, the veteran was fully 
oriented except for the exact date.  He stated that he felt 
much clearer than in the past.  He acknowledged that his 
hallucinations were not real, but still seemed frightened by 
them.  It was thought by Dr. FHK that the veteran presented 
the "typical picture of alcoholic hallucinosis."  It was 
recommended that this condition generally would clear with 
abstinence from alcohol.  Haldol was prescribed for the 
hallucinations.  It was also noted that this condition 
"sometimes...represents the surfacing of a latent 
schizophrenia, and he should be observed for this."  

On discharge in April 1977 it was noted that the veteran had 
been admitted for alcoholism and some "minor bizarre 
ideation upon admission, which seemed to indicate some, 
perhaps, cerebral damage, as a result of alcoholism and 
possible drugs ingestion, however, this cleared shortly after 
consultation" with Dr. FHK.  The final diagnosis was acute 
chronic alcoholism.  

In May 1977 the veteran was readmitted to Madison General 
Hospital for complaints of fatigue and hypochondriacal fears.  
It was noted that he had been on Antabuse since his prior 
discharge.  He reported no significant abnormalities until a 
few days prior to this most recent admission when he began 
experiencing a variety of symptoms.  He stated that he 
thought he had some kind of disease, but was unaware of which 
disease this might be.  

On examination the veteran appeared depressed.  
Hallucinations were denied, but he did complain of people 
reading his thoughts.  The impression was alcoholism and drug 
abuse, which appeared to be under control.  The other 
impression was depression.  Antidepressants were suggested.  

On follow-up examination it was noted that the veteran had 
been admitted because of delusions of having a serious or 
fatal illness.  "Otherwise, there were no apparent psychotic 
symptoms."  The diagnostic impression was alcoholic 
hallucinosis with paranoid tendencies and rule out underlying 
schizophrenia.  The final discharge diagnosis was alcoholic 
hallucinosis.  

In October 1994 the RO found that the evidence from Meriter 
Hospital was sufficient to reopen the veteran's claim for 
service connection.  However, it concluded that these records 
were not sufficient to establish service connection for a 
chronic psychiatric disorder, including on a presumptive 
basis.  

On September 10, 1999 the veteran submitted a claim to reopen 
his service connection claim for a psychiatric disorder.  He 
reported currently receiving treatment at the Denver VAMC.  

Submitted with this claim were records from Madison General 
Hospital dated in January 1978.  The veteran was admitted at 
this time for acting strangely, and not sleeping for the past 
few days.  

On examination the veteran displayed a multitude of 
suspicious, paranoid thoughts about people.  Affect was flat 
and on the depressed side, and there were many apparent 
delusions of persecution plus ideas of reference.  The 
impression was chronic, undifferentiated schizophrenia with 
paranoid tendencies.  

Treatment with Stelazine was administered to which the 
veteran responded very well.  The final diagnosis was 
alcoholic hallucinosis.  The secondary diagnoses were chronic 
excessive drinking of alcohol and a schizoid personality 
disorder.  

Records from the Denver VAMC were obtained subsequent to the 
September 1999 claim.  These records are dated from October 
1993 to September 1999.  

In November 1993 the veteran was seen for complaints of 
having a death wish.  He had been previously seen in October 
1993 for complaints of alcohol abuse, excessive gambling, and 
visiting prostitutes and engaging in unsafe sex.  The 
diagnoses at this time were alcohol dependence and 
pathological gambling.  It was noted that he was previously 
hospitalized in 1977 for substance abuse in Madison, and in 
1991 for pathologic gambling in the Cleveland Treatment 
Program.  It was also noted that there was a "question" of 
whether he was in the Circle Program in Pueblo, Colorado in 
1992 and Tulley (later referred to as Tooley) Hall in 1993, 
and that he was apparently...hooked up with the Boulder County 
Mental Health Corporation.  He was also noted as being seen 
by the Denver VA Psychiatric emergency services for 
depression in 1992.  

On examination in November 1993, the veteran was found to 
have alcohol abuse, a pathologic gambling problem, and 
depression was to be ruled out.  

The veteran was admitted to the Denver VAMC in December 1993.  
Paranoia and symptoms of depression were noted, but his 
actual diagnosis was uncertain.  

A history of prior psychiatric diagnoses was noted.  The 
veteran stated that he was diagnosed in 1977 with depression 
and paranoid psychosis while he was in Madison, Wisconsin; 
however, there was also a question as to whether he in fact 
had an organic brain syndrome, or was malingering to obtain 
VA benefits.  

The diagnoses were alcohol abuse, possible bipolar disorder, 
possible psychotic depression, and a possible borderline 
personality disorder.  

The veteran was readmitted in January 1994, during which time 
he was diagnosed with alcohol abuse, an adjustment disorder 
with depression, and compulsive gambling.  It was felt that 
his depression was "related very heavily to the gambling and 
that this [was] his main problem."  It was noted that he had 
been to the Ohio VA on two occasions for treatment of 
gambling.  

In May 1995 the veteran was again admitted to the Denver VAMC 
at the "7 West Inpatient Unit."  A history of polysubstance 
abuse was noted.  It was also noted that he had recently been 
transferred to the 7 West inpatient substance abuse program 
from the Grand Junction VAMC.  A history of psychiatric 
problems was noted, but it was found that he was not 
currently receiving medication for this.  A history of 
paranoid schizophrenia was noted.  

The discharge diagnoses were polysubstance dependence, a 
history of depression, and a history of paranoid 
schizophrenia.  

Subsequent diagnoses include anxiety in August 1997, bipolar 
affective disorder (mixed with psychosis) and alcohol 
dependence in September 1997, and psychosis and a mood 
disorder in May 1998.  From May 1998 through December 1998 
the predominant diagnoses were chronic paranoid schizophrenia 
and major depression.  He was also noted as having a 
schizoaffective disorder in December 1998.  The diagnosis in 
April 1999 was a schizoaffective disorder.  The diagnoses in 
September 1999 were schizophrenia, alcohol dependence, and 
pathological gambling.  

On VA examination in November 1999 the examiner diagnosed a 
schizoaffective disorder.  The examiner noted that the 
veteran was hospitalized for alcohol-related problems in 
1977, but concluded that there clearly was a hospitalization 
where he had not been drinking in which he was actively 
psychotic and suspicious.  

The examiner concluded that the schizoaffective disorder 
existed in the immediate post-discharge period, and the 
record shows that he was treated for this condition.  It was 
further found that there was evidence of the veteran having 
psychiatric problems while he was in the service.  

In January 2000 the RO reopened the claim of service 
connection for a psychiatric disorder, and granted service 
connection for a schizoaffective disorder, effective 
September 10, 1999.  

In its decision, the RO generally noted the veteran's history 
of psychiatric treatment at the Denver VAMC, specifically 
noting that paranoid schizophrenia was diagnosed in December 
1998, and that he had previously been diagnosed with major 
depression and alcohol abuse.  

The RO then concluded that the Denver VAMC treatment reports 
and the November 1999 VA examination were considered new and 
material evidence sufficient to reopen the claim of service 
connection for a psychiatric disorder.  

The RO next went into a detailed discussion of the November 
1999 VA examination report, and concluded that, based on the 
VA examiner's opinion that the schizoaffective disorder did 
exist in the immediate post-discharge period, service 
connection was warranted for a schizoaffective disorder, 
effective September 10, 1999, the date of receipt of the 
veteran's claim to reopen.  

The veteran appealed the assigned effective date, contending 
that it should be retroactive to November 1976, as he had a 
schizoaffective disorder at that time.  

In the alternative, he contended that he should be 
compensated back to March 4, 1993, when he "filed for 
compensation."  

In the July 2000 VA Form 646, the veteran's representative 
contended that the evidence from Madison General Hospital, 
received in 1994, "clearly indicates the probability of a 
valid claim for entitlement to service connection by way of 
presumption."  It appears that the representative was 
contending that such evidence established the manifestation 
of the psychiatric disorder within one year of discharge from 
service.  

The representative contended that the RO was made aware of 
such evidence during the veteran's first claim for 
compensation in November 1979.  The representative went on to 
contend that the September 1994 rating decision did not 
become final because it did not contemplate all the 
appropriate regulations and manners of service connection.  
It was contended that there was therefore a substantial due 
process violation vitiating the finality of the September 
1994 decision.  The representative cited to Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) in support of this contention.  

During a June 2001 hearing before the Board, it was 
contended, in accordance with the contentions made in the VA 
Form 646, that the January 1980 decision was not final 
because the veteran had clearly noted his hospitalization at 
Madison General Hospital in November 1979 for a psychiatric 
disorder, and the RO failed to obtain this evidence, even 
though they had been notified of the time and location of 
such treatment.  Tr., p. 2.  

It was then contended that a finally adjudicated claim did 
not exist, "at least from 1994," because of the RO's 
failure to follow through with the duty to assist.  It was 
contended that the evidence submitted in 1994 was material, 
but that the RO did not look at such evidence in terms of 
materiality.  As a result, the 1994 rating decision was not 
final.  Tr., p. 4.  

Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2000).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2000).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
"[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant ... may be 
considered an informal claim." 38 C.F.R. § 3.155 (2000).  
Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2000).

According to the applicable law and regulation, except as 
otherwise provided, the effective date of an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (2000).

The effective date for a direct service connection claim is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  

The effective date to be assigned where there has been a 
final disallowance followed by a reopened claim with new and 
material evidence, other than service department records, 
received within the appeal period or prior to appellate 
decision, will be as though the former decision had not been 
rendered.  38 C.F.R. § 3.400(q)(1)(i).  

If the new and material evidence was received after the final 
disallowance, the effective date is the date of receipt of 
new claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  

Similarly, the provisions of 38 C.F.R. 3.400(r) provide that 
the effective date for an award of service connection based 
on a successful claim to reopen may be granted only from the 
date receipt of the claim to reopen or the date entitlement 
arose, whichever is later.  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the Statement of the Case issued during 
the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  He has been notified of his procedural and appellate 
rights.  Furthermore, they were provided with notice of the 
regulations pertaining to finality, new and material 
evidence, and earlier effective dates, and he has been 
afforded the opportunity to present arguments in favor of his 
claim, and has in fact provided such arguments.  38 U.S.C.A. 
§ 5103 (West Supp. 2001).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

In regards to his current appeal, the veteran specified 
treatment at the Denver VAMC, and the RO has obtained those 
records.  
The veteran himself has not indicated the existence of any 
relevant evidence that has not already been requested and/or 
obtained by the RO.  38 U.S.C.A. § 5103A (West Supp. 2001); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

However, records from the Denver VAMC do document other 
facilities where the veteran has received treatment.  Records 
from the Denver VAMC dated in 1995 and earlier document 
possible other treatment at the Grand Junction VAMC; the 
Cleveland, Ohio VAMC; Brecksville VAMC in 1991; the Circle 
Program in Pueblo, Colorado; Boulder County Mental Health 
Corporation; Tulley (or Tooley) Hall (1993); and the Denver 
VA Psychiatric emergency services in 1992.  

The Board is of the opinion that the duty to assist does not 
attach to any of the above records.  

The duty to assist does not attach to records from the Circle 
Program in Pueblo, Colorado; Boulder County Mental Health 
Corporation; and Tulley/Tooley Hall because none of these 
records have been adequately identified.  

The veteran has never mentioned being treated for a 
psychiatric disorder at any of these facilities in his 
applications or anywhere else in the record; in fact, he has 
never mentioned being treated at any of these facilities for 
any reason.  He has not authorized the release of these 
records, in spite of the fact that he has been given the 
opportunity to do so on multiple occasions.  He has submitted 
authorization forms for other facilities, but none for the 
ones mentioned above.  

Furthermore, reference to all of these facilities in the 
Denver VAMC October 1993 record was equivocal.  That is, it 
was specified that there was a "question" of his receiving 
treatment at the Circle Program or at Tulley Hall, and that 
he "apparently...was hooked up with" the Boulder County 
Medical Health Corporation.  In addition, "Tulley" Hall is 
mentioned inconsistently as "Tooley" Hall.  


Therefore, because the veteran has never identified or 
authorized the release of the above-mentioned records, and 
because it is not even clear whether he received psychiatric 
treatment or, in fact, any treatment at these facilities, the 
Board determines that the duty to assist does not attach to 
obtaining such records.  38 U.S.C.A. § 5103A(b)(1) (West 
Supp. 2001).  

The Court has held that such evidence must be identified with 
some degree of specificity; with an indication that the 
evidence exists or could be obtained.  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

The duty to assist does not attach to obtaining records from 
the Grand Junction VAMC and the Cleveland, Ohio VAMC because 
they are not relevant.  They are not relevant because Denver 
VAMC medical records document that treatment at these 
facilities was specifically for either substance abuse (Grand 
Junction) or pathological gambling (Cleveland).  The records 
indicate that he was treated for substance abuse at Grand 
Junction because the veteran has never specified that he was 
treated at this facility for his psychiatric disorder.  

In addition, the Denver VAMC record referring to this 
facility noted that he was not currently on medication for 
his psychiatric problems, and that he had recently been 
transferred from Grand Junction to a substance abuse program.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001).  Therefore, the 
duty to assist does not attach to these records.  

While the treatment at the Brecksville VAMC in 1991 and 
Denver VA Psychiatric emergency services in 1992 could be 
relevant insofar as they pertain to treatment of a 
psychiatric disorder, there is no duty to assist in obtaining 
such records because there is no reasonable possibility that 
they could substantiate the veteran's claim; i.e., establish 
an effective date prior to the September 10, 1999 claim to 
reopen.  

This is because these records in and of themselves cannot be 
informal claims for service connection because such records 
can only constitute an informal claim for increase or to 
reopen after a formal claim for compensation has been allowed 
or disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (emphasis added).  In this case, prior to 
September 10, 1999, service connection for a schizoaffective 
disorder had not been allowed nor disallowed on the basis 
that it was noncompensable.  Therefore, section 3.157 is not 
for application in this case, and the above-mentioned medical 
records cannot serve as an informal claim for service 
connection.  

Furthermore, it is indicated that Brecksville VAMC records 
and the Denver VA Psychiatric emergency services records are 
dated from 1991 and 1992 respectively which is, prior to two 
final RO rating decisions.  Therefore, there is no reasonable 
possibility that they could be used to establish and earlier 
effective date even if they were found to otherwise represent 
an informal claim for benefits.  See 38 C.F.R. § 3.155.  

Therefore, the duty to assist does not attach to obtaining 
the Brecksville VAMC records from 1991 and the 1992 medical 
records from the Denver VA Psychiatric emergency services.  

Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre v. West, 188 F.3d 1327, 1334 (Fed. 
Cir. 1999) (where there is a breach of the duty to assist in 
which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal).  

Any possible failure of the RO to obtain 1992 records from 
Denver VA Psychiatric emergency services is not the type of 
grave procedural error as contemplated by Hayre, supra.  This 
is because these records were not specifically requested by 
the RO during the appeal stemming from his March 1992 claim.  
Therefore, the Board is of the opinion that any failure to 
obtain these records would not vitiate the finality of the 
March 1993 and September 1994 rating decisions.  See Hayre, 
supra.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  In view of the foregoing, the Board finds that he 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board notes that the veteran has expressed a variety of 
contentions that the finality of prior rating decisions was 
vitiated by breaches in the duty to assist.  As these 
contentions have been made towards obtaining an earlier 
effective date, the Board will address them in the merits 
discussion of entitlement to an earlier effective date.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Earlier Effective Date

The veteran has raised a variety of contentions with respect 
to entitlement to an earlier effective date.  The primary 
contention is that the finality of the January 1980 and 
September 1994 rating decisions was vitiated by grave 
procedural error in the form of the RO's breach of its duty 
to assist.  

For purposes of clarity, the Board will discuss this case in 
the context of each of the rating decisions and other actions 
by the RO respectively.  

January 1980 Rating Decision

A careful review of the record establishes that the veteran 
did not file an appeal within one year of the notification of 
the January 1980 rating decision.  Therefore, this decision 
is final.  38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

Finality, however, may be vitiated in cases of grave 
procedural error.  Hayre v. West, 188 F.3d 1327, 1334 (Fed. 
Cir. 1999) (where there is a breach of the duty to assist in 
which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal).  

One of the veteran's primary bases for establishing an 
earlier effective date is that the finality of previous 
rating decisions was vitiated by breaches of the duty to 
assist, as noted above.  Hayre, supra, has been cited to in 
support of this contention.  

Specifically, it has been contended that the RO breached its 
duty to assist by failing to obtain records from Madison 
General Hospital pursuant to the December 1979 claim, and 
that this vitiates the finality of the January 1980 decision.  

First, the Board notes that the finality of the January 1980 
rating decision is not relevant to the issue at hand, since 
that decision only addressed the denial of service connection 
for alcoholism, whereas the current decision only addresses 
the effective date of the grant of service connection for a 
schizoaffective disorder.  

Furthermore, the veteran's December 1979 claim leading to 
this decision was specifically for alcoholism, and the only 
reported medical treatment in his application was listed as 
being for alcoholism.  



Therefore, the finality of the January 1980 decision was not 
final would have no impact on the issue at hand because it 
pertains to a specific disability, alcoholism, that is not at 
issue.  Again, the disability at issue in this case is the 
schizoaffective disorder and its effective date for service 
connection.  A pending claim for alcoholism would have no 
impact on the issue of the effective date for the grant of 
service connection for a schizoaffective disorder.  

Second, even if it had been found that the January 1980 
rating decision somehow constituted a final denial of the 
veteran's schizoaffective disorder, the Board is of the 
opinion that its finality was not vitiated by any grave 
procedural error as defined in Hayre, supra.  

In this regard, the record shows that the RO did in fact 
attempt to obtain records from Madison General Hospital 
pursuant to the veteran's December 1979 claim.  Thus, the RO 
did not fail to make an attempt at obtaining records from 
this facility.  

The record does not show whether the RO forwarded the 
response of Madison General Hospital to the veteran.  This 
would be the only possible breach of the duty to assist with 
respect to records from Madison General Hospital.  

Assuming this did constitute a breach of the duty to assist, 
the Board finds that it does not constitute the kind of grave 
procedural error contemplated in Hayre, as the records in 
question are private medical records and are therefore not 
under the exclusive control of VA.  That is, these records 
could have been obtained without government assistance.  See 
Simmons v. West, 14 Vet App 84 (2000); Hurd v. West, 13 Vet. 
App. 449 (2000) (failure to provide a VA medical examination 
did not vitiate the finality of an RO decision, because a 
medical examination can be obtained without government 
assistance).  


In addition, it has been recently held that the holding in 
Hayre was an "extremely narrow" one.  Although the opinion 
contained some broad language, the holding was limited to the 
factual situation presented where a RO had breached the duty 
to assist by failing to obtain pertinent service medical 
records specifically requested by the claimant and then 
failing to provide the claimant with notice explaining the 
deficiency.  Cook v. Principi, No. 00-7171 (Fed. Cir. July 
20, 2001).  This is not the factual situation presented in 
this case with respect to the January 1980 rating decision.  

In sum, the issue of whether the January 1980 rating decision 
became final is irrelevant in this case because the claim 
decided in that decision was alcoholism, as opposed to the 
disability at issue in this case: a schizoaffective disorder.  
Further, even if it were presumed to somehow relate to the 
disability at issue here, the Board notes that there was no 
breach of the duty to assist as alleged by the 
representative, and any possible duty to assist that does 
exist does not constitute the type of grave procedural error 
as defined in Hayre that would vitiate the finality of the 
January 1980 rating decision.  

June 1981 Claim

No contention has been made that the veteran's June 1981 
claim for service connection of paranoid schizophrenia 
remains pending.  The Board notes that the RO issued a notice 
in August 1981 advising him that his June 1981 claim for 
service connection of a nervous disorder had been previously 
finally denied in January 1980.  However, the RO subsequently 
determined that the January 1980 rating decision only 
addressed the issue of alcoholism.  

Regardless, the Board notes that the veteran failed to 
respond to this notice, and no further action was taken as 
was advised in the notice.  The claim was therefore abandoned 
and does not remain pending.  See Hurd v. West, 13 Vet. 
App. 449, 452 (2000); 38 C.F.R. § 3.158.  


March 1992 Claim (March 1993 and September 1994 Rating 
Decisions)

The veteran has generally contended that the effective date 
should be retroactive to his March 4, 1993 claim.  The Board 
notes that he is apparently referring to the March 4, 1993 
rating decision which was the first decision to specifically 
deny service connection for a psychiatric disorder.  This 
decision stems from his March 1992 claim for service 
connection of a nervous condition.  

Following the RO's March 1993 denial, the veteran submitted a 
statement in December 1993 pertaining to his claim for 
service connection within the one-year appellate period for 
the March 1993 decision.  He also submitted the specific 
authorization requested by Madison General Hospital.  
38 C.F.R. § 20.302.  

While this statement was submitted within the appellate 
period, the Board finds that the December 1993 statement was 
not a notice of disagreement with the March 1993 decision 
that would have then required the issuance of a statement of 
the case.  38 C.F.R. §§ 19.26, 20.200, 20.201.  

The veteran's December 1993 statement made no indication of 
disagreement with the March 1993 decision.  Rather, it was 
specifically requested that his claim be reopened.  

In addition, the veteran appeared to acknowledge the validity 
of the March 1993 decision by writing that he had obtained 
the evidence (the specific authorization for release of 
records from Madison General Hospital) that had been part of 
the basis of the March 1993 denial.  This evidence was 
included with his statement.  

Thus, rather than voicing disagreement with the March 1993 
decision, the veteran specified that he was attempting to 
reopen his claim rather than disagree with the March 1993 
decision, and submitted additional evidence pursuant to what 
was pointed out by the RO as the basis of the denial in March 
1993.  In doing so, he appeared to acknowledge that the basis 
of the denial was valid rather than voice disagreement with 
it.  See 38 C.F.R. § 20.201.  
As the veteran submitted no other statements indicating 
disagreement with the March 1993 decision within the appeal 
period, the Board considers this decision to be final.  
38 C.F.R. §§ 20.302, 20.1103.  

Following the veteran's December 1993 claim to reopen and 
submission of the evidence previously requested (the special 
authorization for release), the RO obtained the specified 
medical records from Madison General Hospital, considered 
them, and issued another rating decision in September 1994 
again denying the claim.  The evidence from Madison General 
Hospital was received after the expiration of the appellate 
period for the March 1993 decision.  Therefore, the RO 
properly considered the evidence as evidence to reopen the 
claim.  See 38 C.F.R. § 3.156(a), (b); see also M21-1, Part 
IV, para. 2.01a.  

The veteran did not submit any kind of statement which could 
be construed as a notice of disagreement within one year of 
the September 1994 rating decision.  Therefore, this decision 
became final as well.  38 C.F.R. §§ 20.201, 20.302.  

It has been contended that the finality of the September 1994 
decision has been vitiated because there was no contemplation 
of all the appropriate regulations and methods of service 
connection in that decision.  It has also been contended that 
the September 1994 decision is not final because of the RO's 
failure to look at the records from Madison General Hospital 
in terms of materiality.  Tr., p. 4.  

The Board is of the opinion that neither of the above 
contentions raises the kind of grave procedural error that 
would vitiate the finality of the September 1994 decision as 
contemplated by Hayre, supra.  

These contentions raise questions of judgment, as opposed to 
objective issues which could be answered on the basis of 
undisputed objective facts and do not require any exercise of 
judgment.  They do not raise the types of specific issues 
such as those that were considered and found Hayre to raise 
the issue of grave procedural error.  See Cook, supra.  

Furthermore, the Board notes that the above contentions are 
without merit.  Contrary to the above contention, the 
September 1994 rating decision shows that the issue of 
service connection, including on a presumptive basis, was 
considered by the RO.  Similarly, the Board notes that the RO 
did consider the issue of materiality, as it determined that 
evidence had been presented to reopen his claim which was 
initially denied in March 1993.  Therefore, the above 
contentions are without merit.  As a result, they cannot 
serve as a basis for establishing grave procedural error in 
the June 1994 rating decision.  

In sum, as the veteran did not submit timely appeals to the 
March 1993 and September 1994 rating decisions, and there was 
no grave procedural error committed that would vitiate the 
finality of either of these decisions, the Board finds that 
these decisions are final.  38 C.F.R. §§ 3.104, 20.302, 
20.1103; see Cook, Hayre, Simmons, Hurd, supra.  

The Board notes that records from the Denver VAMC, received 
after the September 10, 1999 claim to reopen, date back to 
October 1993.  As a result, there are medical records from 
this facility that are dated within the appeal periods of 
both the March 1993 and September 1994 rating decisions.  

VA is deemed to have constructive knowledge of any documents 
within the Secretary's control.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (per curiam); Simington v. Brown, 
9 Vet. App. 334 (1996).  As a result, the above-mentioned 
records could be considered constructively of record as of 
their actual date, which, with respect to some of the 
records, are dated prior to the September 10, 1999 effective 
date and during the above-mentioned appeal periods.  

Nonetheless, the Board notes that such records cannot 
constitute an informal claim to reopen.  VA treatment records 
can only constitute an informal claim for increase or to 
reopen after a formal claim for compensation has been allowed 
or disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. 
§ 3.157(b) (emphasis added).  

In this case, prior to September 10, 1999, service connection 
for a schizoaffective disorder had not been allowed nor 
disallowed on the basis that it was noncompensable.  
Therefore, section 3.157 is not for application in this case, 
and VA medical records dated prior to September 10, 1999 
cannot serve as an informal claim for service connection.  

Further, there is no evidence in the records dated prior to 
the receipt of the reopened claim on September 10, 1999, and 
after the expiration of the most recent appeal period, that 
indicates any intent on the part of the veteran to apply for 
benefits, or in any way specifically identifies "the benefit 
sought," i.e., service connection for a psychiatric 
disorder, as required by 38 C.F.R. 3.155(a).  

The records refer to treatment, and do not identify that a 
claim for service connection for a psychiatric disorder was 
sought by the veteran following prior to September 1999.  

There is one reference by an examiner interpreting the 
veteran's symptoms as indicating the possibility that he 
might be malingering in order to obtain VA benefits.  

The Board is of the opinion that this was the interpretation 
of a physician on the veteran's symptoms.  It does not 
document a request or any other kind of communication from 
the veteran indicating an intent to seek benefits.  It merely 
reflects one possible interpretation by the examiner of the 
etiology of the veteran's symptoms.  The Board is of the 
opinion that this does not constitute an informal claim for 
benefits.  

Furthermore, even if it were found to constitute a 
communication from the veteran establishing an intent to 
obtain benefits, the Board notes that this notation of 
malingering to obtain VA benefits in December 1993 was within 
the appeal period of his March 1992 claim.  


Therefore, it could not constitute a new or informal claim 
since it was documented during the appeal period of a claim 
that was still pending.  Furthermore, it is dated prior to 
the most recent final decision denying service connection for 
a psychiatric disorder.  

With respect to the remainder of the treatment records dated 
after the appeal period pertaining to the March 1992 claim, 
and prior to September 10, 1999, the Board notes that the 
Court has held that the mere presence of a disability does 
not establish an intent on the part of the veteran to seek 
service connection for that condition.  See KL v. Brown, 
5 Vet. App. 205 (1993).  Thus, the Board finds that the 
Denver VAMC medical records do not constitute an informal 
claim for compensation for service connection for a 
psychiatric disorder.  

Thus, the March 1993 and September 1994 rating decisions are 
final, and there are no pending formal or informal claims for 
service connection dated prior to September 10, 1999, and 
after the expiration of the most recent appeal period 
stemming from the March 1992 claim.  

Thus, the remaining issue is whether an earlier effective 
date can be granted pursuant to the pertinent regulations 
(sections 3.400(q) and 3.400(r)).  The Board notes that there 
is some question as to whether 38 C.F.R. § 3.400(q)(1)(i) is 
for application in this instance.  As noted above, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  

The records from the Denver VAMC (received after the 
September 1999 claim, and therefore after the most recent 
final rating decision) contain records that are dated within 
the appeal periods of both the March 1993 and September 1994 
rating decisions, as noted above in the factual background.  
Since they are VA records, they therefore could be considered 
to be constructively of record during these appeal periods.  
Bell, supra.  



As noted previously, the RO generally found that the records 
from the Denver VAMC were new and material.  However, the 
evidence dated within the appeal periods of both the March 
1993 and September 1994 rating decisions are not the new and 
material evidence that formed the basis for the grant of 
service connection.  

The RO explicitly stated that the basis of its grant of 
service connection was the November 1999 VA examiner's 
medical opinion, and such evidence has been deemed new and 
material.  

Therefore, the Board is of the opinion that 38 C.F.R. 
§ 3.400(q)(1)(i) is not for application in this instance, as 
the new and material evidence that was the basis of the grant 
of service connection (the November 1999 VA examination 
report) was received many years after the March 1993 and 
September 1994 rating decisions had become final.  

Because the RO specifically based its grant of service 
connection on the new and material November 1999 VA 
examination report, the Board is of the opinion that the 
appropriate sections to apply are 38 C.F.R. § 3.400(q)(1)(ii) 
and 38 C.F.R. § 3.400(r).  

Under these regulations, the effective date is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  

In this case, the RO assigned an effective date of September 
10, 1999, the date of receipt of claim.  Therefore, it 
assigned the earliest possible effective date for the grant 
of service connection.  

In light of the discussion above, there can be no effective 
date earlier than the date of the receipt of the September 
1999 claim to reopen.  



If the date entitlement arose was prior to the claim, then 
the effective date must be the date of claim since the date 
of claim would be the later of the two, and if entitlement 
arose after the date of claim, then it could be no earlier 
than the date of claim, and in fact would be established on a 
date after the date of claim.  Id.  

In this regard, the Board notes that the effective date 
assigned may have been a generous one in this instance, since 
the basis of the grant, the November 1999 VA examiner's 
opinion, is dated after the date of claim.  Therefore, the 
actual date entitlement arose was the date of the VA 
examination, which is dated after the date of claim.  

This was the date entitlement arose, because it was not until 
this date when competent evidence was offered on the issue of 
whether the veteran's current psychiatric disorder first 
manifested itself.  In this regard, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions as to whether a 
disability was first manifest to a degree of 10 percent 
within one year following discharge from service.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).}

Therefore, even if 38 C.F.R. § 3.400(q)(1)(i) were for 
application, the effective date could still not be 
established prior to September 10, 1999, since the date of 
entitlement arose was not until November 1999, the date when 
the first competent evidence of the first manifestations of 
the veteran's psychiatric disorder was offered.  

Regardless, as there were no pending claims dated prior to 
September 10, 1999, the applicable regulations, 38 C.F.R. 
§ 3.400(q)(1)(ii), (r) dictate in this case that the 
effective date can be no earlier than September 10, 1999, the 
date of the claim to reopen.  Therefore, the claim is denied.  


ORDER

Entitlement to an effective date, prior to September 10, 
1999, for the grant of service connection for a 
schizoaffective disorder is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

